DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
This Office action is in response to the applicant’s communication filed on 11/1/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 7, with respect to Applicant’s amendment made in view of the previous claim objection have been fully considered and are persuasive.  The previous claim objection has been withdrawn. 
Applicant’s arguments, see page 7, with respect to Applicant’s amendment made in view of the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 
Applicant's arguments, see pages 8-9, alleging deficiencies of the Klein disclosure failing to disclose the newly amended language of the respective independent claims (i.e. “the needle receiving opening being longitudinally spaced with respect to the two needle engaging edges in a distal direction”) have been fully considered and are persuasive.  Therefore, the previous prior art rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejection are made under Bjerken (US 6,464,707), as set forth below.

Claim Objections
Claims 10-18 are objected to because of the following informalities:  
Claim 10 (and thereby dependent claims 11-18), contains rough grammar in lines 12-13 at “a needle receiving opening through one of the plurality of needles” wherein a very minor amendment such as “a needle receiving opening through which one of the plurality of needles” will cure this minor objection.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 each respectively recites the limitation "the two needles" in line 3 of each claim.  There is insufficient antecedent basis for this limitation in each of these claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claim(s) 1, 4-7, 9-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bjerken (US 6,464,707).
Bjerken discloses (see Figs. 1-4G) a suturing placement system (10, Fig. 1) comprising the following claim limitations:
(claim 1) an elongate body (proximal tube portion 20 including struts 32/36/38, Figs. 1-2); a needle (50, Figs. 1-4G) disposed distal the elongate body (20) in a pre-deployed configuration (as shown in Figs. 1-2 and 4A-4B), the needle (50) comprising a needle tip (52, Fig. 4C) being orientated proximally towards a handle (114, Figs. 1-3) disposed proximal the elongate body (20) (as shown in Figs. 1-4E); a needle capture assembly (i.e. struts 32 and two rings 108, Figs. 2-4E) disposed between a distal end (i.e. at distal ring 39, Fig. 2) of the elongate body (20/32) and the handle (114) (as shown in Figs. 2-4E), the needle capture assembly comprising two needle engaging edges (i.e. each respective ring 108 shown having a plurality of interior-facing edges at slots 110, as shown in Fig. 3) longitudinally spaced with respect to each other (as shown in Fig. 3, the two rings 108 are longitudinally spaced from each other), the needle capture assembly comprising a needle receiving opening (i.e. suction opening 30 defines by struts 32/36/38) through which the needle (50) passes proximally towards the handle (114) (as expressly shown in Figs. 2 and 4A-4E), the needle receiving opening (30) being longitudinally spaced with respect to the two needle engaging edges (at 110) in a distal direction (as expressly shown in Figs. 4A-4E); and a suture (56, Figs. 2 and 4E-4G) attached to the needle (50) (as shown in Figs. 2 and 4E-4G);
(claim 4) further comprising two slots (i.e. each respective ring 108 has a plurality of slots 110 therein, see Fig. 3) longitudinally spaced with respect to each other (as shown in Fig. 3, the respective slots 110 of proximal ring 108 are longitudinally spaced from the slots 110 of the distal ring 1101, as shown in Fig. 3);
(claim 5) wherein one of the two needle engaging edges (i.e. each respective ring 108 shown having a plurality of interior-facing edges at slots 110, as shown in Fig. 3) is associated with one of the two slots (110, as shown in Fig. 3);
(claim 6) wherein the needle (50) is one of two needles (plurality of needles 50 shown in Figs. 2-4G) and the needle capture assembly comprises a distal guide (i.e. struts 32/36/38) configured to (i.e. capable of) direct one of the two needles (50) towards one of the two needle engaging edges (as expressly shown in Figs. 4A-4E);
(claim 7) wherein the needle (50) is one of two needles (plurality of needles 50 shown in Figs. 2-4G) and the needle capture assembly comprises a distal guide (i.e. struts 32/36/38) configured to (i.e. capable of) direct one of the two needles (50) towards both of the two needle engaging edges (as expressly shown in Figs. 4A-4E);
(claim 9) further comprising a central aperture extending through the needle capture assembly, the central aperture to receive an elongate member (70, Figs. 1-4E) (Figs. 1-4E expressly shown elongate member 70 extending through central apertures of the all components of the suturing system);
(claim 10) a sheath (i.e. distal end portion 22 of tube 20, as shown in Fig. 2); a handle assembly (114, Figs. 1-3) proximal the sheath (22) (as shown in Figs. 1-4E); an elongate body (proximal tube portion 20 including struts 32/36/38, Figs. 1-2) disposed between the sheath (22) and the handle assembly (114) (as shown in Figs. 1-4E); a plurality of needles (50, Figs. 1-4G) disposed distal the elongate body (20) in a pre-deployed configuration (as shown in Figs. 1-2 and 4A-4B) and movable into the elongate body (20) in a deployed configuration (as shown in Figs. 4A-4E), each of the plurality of needles (50) comprising a needle tip (52, Fig. 4C), each needle tip being orientated proximally towards the elongate body (20) in the pre-deployed configuration (as shown in Figs. 1-2 and 4A-4B); a needle capture assembly (i.e. struts 32/36/38 and two rings 108, Figs. 2-4E) disposed between a distal end (i.e. at distal ring 39, Fig. 2) of the elongate body (20/32) and the handle assembly (114) (as shown in Figs. 2-4E), the needle capture assembly comprising two needle engaging edges (i.e. each respective ring 108 shown having a plurality of interior-facing edges at slots 110, as shown in Fig. 3) longitudinally spaced with respect to each other (as shown in Fig. 3, the two rings 108 are longitudinally spaced from each other), with each being configured to (i.e. capable of) interlock with at least one of the plurality of needles (50) (as shown in Figs. 4C-4F), the needle capture assembly comprising a needle receiving opening (i.e. suction opening 30 defines by struts 32/36/38) through which one of the plurality of needles (50) passes proximally towards the handle assembly (114) (as expressly shown in Figs. 2 and 4A-4E), the needle receiving opening (30) being longitudinally spaced with respect to the two needle engaging edges (at 110) in a distal direction (as expressly shown in Figs. 4A-4E);
(claim 11) wherein the needle capture assembly comprises a plurality of distal guides (i.e. struts 32/36/38) configured to (i.e. capable of) direct the plurality of needles (50) towards the two needle engaging edges (as expressly shown in Figs. 4A-4E);
(claim 12) wherein a second guide (112, Fig. 3) is disposed between the needle engaging edges (respective rings 108) (as expressly shown in Fig. 3);
(claim 13) wherein the needle capture assembly comprises a distal guide (i.e. struts 32/36/38) to direct one of the plurality of needles (50) towards the two needle engaging edges (as expressly shown in Figs. 4A-4E), the needle (50) selectively cooperating with each of the two needle engaging edges (as shown in Figs. 4C-4F);
(claim 14) wherein the needle capture assembly comprises a body (i.e. each of the two rings 108) having a peripheral surface (i.e. exterior surface) formed, at least in part, from the two needle engaging edges (i.e. interior edges of slots 110) (rings 108 defining slots 110 form the exterior surface of the body, as shown in Fig. 3);
(claim 15) wherein each needle engaging edge forms less than a complete generally circumferential periphery surface of the body (as shown in Fig. 3, each ring 108 expressly shown formed from m multiple slots 110 that each fail to form the complete 360 degrees of the rings 108);
(claim 16) further comprising a plurality of slots (110, Fig. 3), each slot (110) being associated with one of the two needle engaging edges (i.e. each respective ring 108 shown having a plurality of interior-facing edges at slots 110, as shown in Fig. 3, for engaging the needle there against);
(claim 17) further comprising a securing material (112, Fig. 3) filling the plurality of slots (110) (col. 12, line 49-col. 13, line 16; rubber securing material 112 expressly expanded to fill slots 110 and secure needles 50 therein);
(claim 18) wherein one needle tip (52, Fig. 4C) is proximal a proximal-most needle engaging edge (i.e. slots 110 of the proximal-most ring 108) of the two needle engaging edges in the deployed configuration (as expressly shown in Figs. 4D-4E);
(claim 19) a sheath (i.e. distal end portion 22 of tube 20, as shown in Fig. 2); a handle assembly (114, Figs. 1-3) proximal the sheath (22) (as shown in Figs. 1-4E); an elongate body (proximal tube portion 20 including struts 32/36/38, Figs. 1-2) disposed between the sheath (22) and the handle assembly (114) (as shown in Figs. 1-4E); a plurality of needles (50, Figs. 1-4G) disposed distal the elongate body (20) in a pre-deployed configuration (as shown in Figs. 1-2 and 4A-4B) and movable into an interior of the elongate body (20) in a deployed configuration (as shown in Figs. 4A-4E), each of the plurality of needles (50) comprising a needle tip (52, Fig. 4C), each needle tip (52) being orientated proximally towards the elongate body (20) in the pre-deployed configuration (as shown in Figs. 1-2 and 4A-4B); a needle capture assembly (i.e. struts 32/36/38 and two rings 108, Figs. 2-4E) disposed between a distal end (i.e. at distal ring 39, Fig. 2) of the elongate body (20/32) and the handle assembly (114) (as shown in Figs. 2-4E), the needle capture assembly comprising a plurality of engaging edge segments (i.e. each respective ring 108 shown having a plurality of interior-facing edges at slots 110, as shown in Fig. 3), wherein the plurality of of engaging edge segments comprises two longitudinally spaced engaging edge segments (as shown in Fig. 3, the two rings 108 are longitudinally spaced from each other) and two circumferentially spaced engaging edge segments (as shown in Fig. 3, each ring 108 comprising a plurality of circumferentially disposed slots 110), each engaging edge segment being configured to (i.e. capable of) interlock with at least one of the plurality of needles (50) (as shown in Figs. 4C-4F), the needle capture assembly comprising a needle receiving opening (i.e. suction opening 30 defined by struts 32/36/38) through which one of the plurality of needles (50) passes proximally towards the handle assembly (114) (as expressly shown in Figs. 2 and 4A-4E), the needle receiving opening (30) being longitudinally spaced with respect to the two longitudinally spaced engaging edge segments (at 110) in a distal direction (as expressly shown in Figs. 4A-4E); and
(claim 20) wherein one engaging edge segment (i.e. inner-facing edge of a slot 110 of proximal-most ring 108) is both one of the two longitudinally spaced engaging edge segments (i.e. distal-most ring 108 has other longitudinally spaced edges of its own) and one of the two circumferentially spaced engaging edge segments (i.e. proximal-most ring 108 is formed from a plurality of other slots 110 disposed circumferentially to form the ring 108, as expressly shown in Fig. 3).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771